DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 04/29/20.  This action is made non-final.
3.	Claims 1-15 are pending in the case.  Claims 1 is an independent claim.

Claim Rejections - 35 USC § 102
4.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Hallack (US 20180345791). 
Regarding claim 1, Hallack discloses a modular display assembly for a vehicle, comprising:
a carrier panel having an outer frame and a recessed display region (FIG. 5, first housing at 36)
a display panel situated in the recessed display region of the carrier panel (FIG. 5, display element 30);
a diffuser layer that at least partially covers the recessed display region at a location spaced from the display panel to thereby create an optical transmission layer between the display panel and the diffuser layer (FIG. 10, diffuser at 58); and
a surface panel that at least partially covers the diffuser layer, wherein the surface panel at least partially rests against the outer frame of the carrier panel (FIG. 5 and 9, transparent layer 33).
Regarding claim 2, Hallack discloses wherein the recessed display region includes an internal step having an internal wall and a rest platform (see FIG. 9 wherein the display region includes a “step” at 80 wherein display rests within that region). 
Regarding claim 3, Hallack discloses wherein the display panel rests on the rest platform, and a height of the display panel is less than a height of the internal wall (see FIG. 9 wherein the height of the display panel (30) is less than the housing (36)).
Regarding claim 4, Hallack wherein an outer perimeter shape of the display panel is different from an outer perimeter shape of the surface panel (see FIG. 9 wherein surface 33 has a different overall size and general shape (i.e., thicker and larger) than the surface panel at 30).
Regarding claim 5, Hallack discloses wherein the display panel includes a plurality of light sources arranged in a matrix (Light source 62 may be disposed proximate an edge of optical element 60 and may be configured to emit light therethrough. Light source 62 may be configured, for example, as a plurality of light-emitting diodes (LEDs) spanning a length of an edge of optical element 60, see paragraph 0030).
Regarding claim 8, Hallack discloses wherein the display panel is a light emitting diode (LED) strip, an LED matrix, an organic LED screen, or a liquid crystal display (LCD) screen (display element 30 may correspond to a liquid crystal display (LCD), a light emitting diode (LED), an organic light emitting diode (OLED) display, a micro-LED display, or any other display known to a skilled artisan, paragraph 0024).
Regarding claim 9, Hallack discloses wherein the outer frame of the carrier panel has a raised lip with an interior frame wall and a top edge (see FIG. 9 at 80 wherein it has a raised lip which is part of the frame and goes up to the top edge).
Regarding claim 10, Hallack discloses wherein the surface panel at least partially rests against the interior frame wall such that the surface panel is at least partially nested within the carrier panel and the diffuser panel is wholly nested within the carrier panel (see FIG. 9 wherein the surface at 33 rests on the interior frame at 80 such that it is nested within the overall housing and wherein the diffuser is completely in the housing).
Regarding claim 11, Hallack discloses a vehicle interior part comprising the modular display assembly of claim 1 (In some embodiments, vehicle display assembly 10 may be positioned elsewhere within a vehicle door frame 28; for example, in an A-pillar 46, a B-pillar 48, or the upper frame proximate to a headliner of vehicle 20. Vehicle display assembly 10 may be flush with door frame 28, recessed relative to door frame 28, or protrude slightly from door frame 28. In some embodiments, vehicle display assembly 10 may be disposed on or set into a door panel 26 on the inside of vehicle door 22 as shown in FIGS. 3 and 4. Display element 30 may protrude slightly from door panel 32, be flush with door panel 32, or be recessed into door panel 32, paragraph 0027).
Regarding claim 12, Hallack discloses wherein a material used for the surface panel is the same as a material used for an A-surface of the vehicle interior part (The construction and arrangement of the elements of the vehicle display assembly as shown in the representative embodiments above is illustrative only. Although only a few embodiments of the present innovations have been described in detail in this disclosure, those skilled in the art who review this disclosure will readily appreciate that many modifications are possible (e.g., variations in sizes, dimensions, structures, shapes and proportions of the various elements, values of parameters, mounting arrangements, use of materials, colors, orientations, etc.) without materially departing from the novel teachings and advantages of the subject matter recited. For example, elements shown as integrally formed may be constructed of multiple parts or elements shown as multiple parts may be integrally formed, the operation of the interfaces may be reversed or otherwise varied, the length or width of the structures and/or members or connector or other elements of the system may be varied, the nature or number of adjustment positions provided between the elements may be varied. It should be noted that the elements and/or assemblies of the system may be constructed from any of a wide variety of materials that provide sufficient strength or durability, in any of a wide variety of colors, textures, and combinations. Accordingly, all such modifications are intended to be included within the scope of the present innovations. Other substitutions, modifications, changes, and omissions may be made in the design, operating conditions, and arrangement of the representative embodiments without departing from the spirit of the present innovations, paragraph 0056).
Regarding claim 13, Hallack discloses wherein the carrier panel is sized to fit in a bay of the vehicle interior part such that a mounting surface of the carrier panel is entirely recessed within the bay (In some embodiments, vehicle display assembly 10 may be positioned elsewhere within a vehicle door frame 28; for example, in an A-pillar 46, a B-pillar 48, or the upper frame proximate to a headliner of vehicle 20. Vehicle display assembly 10 may be flush with door frame 28, recessed relative to door frame 28, or protrude slightly from door frame 28. In some embodiments, vehicle display assembly 10 may be disposed on or set into a door panel 26 on the inside of vehicle door 22 as shown in FIGS. 3 and 4. Display element 30 may protrude slightly from door panel 32, be flush with door panel 32, or be recessed into door panel 32, paragraph 0027).
Regarding claim 14, Hallack discloses wherein the bay is a recess in a door panel (FIGS. 1-4 show a display assembly 10 for a vehicle 20. In some embodiments, vehicle display assembly 10 may be disposed on a vehicle door sill 24, a vehicle door panel 26, or in various locations on a vehicle door frame, see paragraph 0024).
Regarding claim 15, Hallack discloses wherein the carrier panel includes a power connector that is configured to mate with a power source of the vehicle (a display assembly for a vehicle door comprises a display configured to provide image data to a vehicle occupant, the display comprising: a magnetic switch configured to supply power to the display when the vehicle door is opened; and an electrical connector configured to supply power and data to the display; and a memory module configured to supply stored image data to the display, paragraph 0005).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hallack in view of Pijlman (US 8567977).  
Regarding claim 6, Hallack does not disclose wherein a pitch between two or more light sources of the plurality of light sources is correlated with a height of the optical transmission layer.
However, Pijlman discloses wherein a pitch between the portions is of the same order of magnitude as or smaller than a height of the portions, the height of the portion being a dimension of the portion in a direction substantially perpendicular to the optical control layer, the pitch being defined in a direction substantially parallel to the optical control layer. This embodiment has the advantage that the light will have several reflections inside the optical control layer between two neighboring portions, which enhances the confinement of the light to within the predefined area and as such enhances the desired effect of the optical control layer. A pitch having the same order of magnitude as the height of the portions includes pitches which are larger than the height of the portions, such as a pitch being four times larger than the height of the portions, or a pitch being six times larger than the height of the portions (column 3, lines 28-44).
The combination of Hallack and Pijlman would have resulted in the vehicle interface of Hallack to be combined with the pitch teachings regarding optical transmission layers of Pjilman.  One would have been motivated to have combined the teachings because a user of Hallack would have realized that utilizing pitch and height relations would have made the optical layer have a greater degree of precision and improve the light source.  As such, it would have been obvious to have combined the teachings because the teachings were well known at the time of the invention and as such the result would have been predictable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174